DETAILED ACTION
Status of Application
Claims 1-15 and 17-21 have been examined in this application. Claim 17 is cancelled. Claim 21 is new. Claims 1-9 and 15 are amended. This is a Final Office Action in response to arguments and amendments filed on 11/23/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 8 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites claim limitations drawn to obtaining data, processing data, determining a different plurality of ETAs based on the processed data, determine an alert monitoring a plurality of routes travelled by a vehicle. Examiner’s note: the Non-Final Rejection filed 8/27/2020 only recited Claim 1 in the rejection header; however, Claims 8 and 15 were also rejected, as was obvious from the body of the rejection and the rejection of the dependent claims of Claims 8 and 15. The instant Office Action corrects the typographical error of the Non-Final.	The limitation “obtain input data from a set of data sources … the set of devices including a mobile device and a telematics device, wherein the input data includes telematics data relating to a state of a vehicle and navigation data relating to a state of an operator of the vehicle” covers performance of the limitation in the mind. That is nothing in the claim element precludes the step from practically being performed in the mind. For example, the limitation may be a human mind learning/obtaining/receiving data that was obtained by a mobile device or telematics device.The limitation “selectively obtain, based on receiving data including a status of an engine of a vehicle, the input data, the input data being obtained from the telematics device when the engine is on, the input data being obtained from the mobile device when the engine is off” is a step performable by a human mind. That is nothing in the claim element precludes the step from practically being performed in the mind. For example, a human mind may receive data which originates from a telematics device or a mobile phone (i.e. it may be obtained visually via a display or piece of paper) and the mind may selectively choose the data based on the engine status. The limitation of “processing, by the device, the input data to determine a state of a first job, of a plurality of jobs, based on the state of the vehicle and the state of the operator of the vehicle” covers performance of the limitation in the mind but for the recitation of a “device”. That is, other than reciting “by a device”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a device” language, the limitation may be a person thinking about the data and deducing therefrom what a state of a job is. The limitation of “determining, by the device and based on the state of the first job…” (Abbreviated for the sake of brevity; however, the entire limitation is analyzed here) covers performance of the limitation in the mind but for the recitation of a “device”. That is, other than reciting “by a device”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a device” language, the limitation may be a person thinking and mentally determining a plurality of ETAs for future deliveries based on heuristics that are remembered by the person. The determined ETAs may be different than those previously determined. The limitation of “determining, by the device and based on the plurality of estimated times of arrival, a set of alerts or a set of response actions relating to the plurality of estimated times of arrival of the vehicle” covers performance of the limitation in the mind but for the recitation of a “device”. That is, other than reciting “by a device”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a device” Alice has held that generic computer elements are not significantly more). With respect to the additional element drawn to collecting data via communicating, this has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. The background of the invention does not provide any indication that the collecting is anything other than a generic data collection and the Electric Power Group court decision indicates that merely collecting data is a well-understood, routine, and conventional function when it is clamed in a generic manner. For these reasons there is no inventive concept. The claim is not patent eligible. With respect to the additional element drawn to communicating with a device to provide an alert data, this has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. The background of the invention does not provide any indication that the communicating with the intention of alerting is anything other than a generically displaying the results of data analysis and the Electric Power Group court decision indicates that merely displaying data is a well-understood, routine, and conventional function when it is clamed in a generic manner. For these reasons there is no inventive concept. The claim is not patent eligible.
Claims 2-7, 9-14, and 17-20 are rejected under 35 U.S.C. 101 as being dependent on rejected claims 1, 8, and 15, respectively, and for failing to cure the deficiencies listed above.
Claims 2-4 and 12 are drawn to determining the state of the vehicle using differing criteria. In all cases, the steps may be performed in a human mind by determining a vehicle state based on mental data pertaining to the criteria. No additional elements beyond those examined in the independent claims are recited.
Claim 5 is drawn to a step of determining the equipment availability for the use at downstream jobs. This is also a mental step of determining that equipment is available for its intended purpose. No additional elements beyond those examined in the independent claims are recited.
Claim 6 is drawn to determining another plurality of estimated times based on a job state and after determining a plurality of ETAs without receiving data input and determining and alert. These are mental processes similar to those identified in Claim 1. A human mind may determine ETAs based on the recited criteria and may determine the need for an alert based on the recited criteria. The additional element of communicating with a customer to provide the alert is similar to the communicating step identified in Claim 1 above and is rejected under the same rationale.
Claim 7 is drawn to the particulars of the received data. The human mind is capable of thinking about and memorizing data pertaining to all of the recited criteria. No additional elements beyond those examined in the independent claims are recited.
Claim 9 is drawn to the determination of ETAs based on particular criteria. A human mind is capable of determining an ETA based on all of the criteria. A human mind is capable of thinking about and/or memorizing all of the criteria. No additional elements beyond those examined in the independent claims are recited.
Claim 10 is drawn to providing information identifying an altercation to an order. The BRI of the claim covers thinking about an altercation and deriving mental information about the analysis or merely writing the information on paper. No additional elements beyond those examined in the independent claims are recited.
Claim 11 is drawn to determining a plurality of ETAs using a heuristic relate to automatically identifying arrival of a vehicle at a location. A human mind may automatically recognize a vehicle has arrived (visual recognition of vehicle itself or data related to the vehicle arrival) and determine a plurality of ETAs therefrom. No additional elements beyond those examined in the independent claims are recited.
Claim 13 is drawn to estimating an amount of time remaining to complete a job based on information recited in the independent claim. A human mind may estimate the remaining amount of  No additional elements beyond those examined in the independent claims are recited.
Claim 14 is drawn to determining a plurality of ETAs based on altercation status of different types of breaks and details pertaining to the breaks. A human mind may think of or memorize all of the details pertaining to the breaks, altercation status of the breaks, and determine an ETA therefrom. Traditionally human resource personnel would perform these tasks in their mind and with the aid of pen and paper. No additional elements beyond those examined in the independent claims are recited.
Claims 17-18 is drawn to the ETAs being determined based on differing criteria. A human mind may think of or memorize all of the recite criteria and base an ETA thereupon. No additional elements beyond those examined in the independent claims are recited. 
Claim 19 is drawn to automatically updating a state of a vehicle and/or driver and automatically recalculating the ETAs based on the update. A human mind may update the memorized data pertaining to the vehicle/driver and automatically run (i.e. be prepped to run a calculation based on received data) a mental ETA calculation updating the ETA. No additional elements beyond those examined in the independent claims are recited.
Claim 20 is drawn to further specifying how the state of the vehicle is determined and from what criteria. A human mind may determine a state of the vehicle based on all of the recited data. No additional elements beyond those examined in the independent claims are recited.
Claim 21 is drawn to dividing historical data into two categories, developing a heuristic model based on the data associated with the historical data, deploying the model, and using the input data and the model to determine an estimated job duration, an estimated transportation duration, an estimated break duration, or an estimated time of arrival at each job of a route for a driver. A human mind with the aid of pen and paper may divide historical data into categories, develop a mental heuristic model based on the historical data, use the mental model, and determine an estimated job duration, etc. These 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunze (NPL) in view of Muetzel et al. (US 2015/0046362 A1), further in view of Bennet (US 2014/0087760 A1)
As per Claim 15, Kunze discloses a method, comprising: 	communicating, by a device, with a set of devices to obtain input data from a set of data sources, the set of devices including a mobile device and a telematics device (Figures 2 & 3; LFM – Transport Logistics Operations reads on “device”. Figure 7 & Section 6.1 discloses a telematics system. Section 2.2. discloses “OnBoard IT” including a mobile device), wherein the input data includes telematics data relating to a state of a vehicle and navigation data relating to a state of an operator of the vehicle (Section 6.1 lists several examples of navigation data and state of a vehicle); 	processing, by the device, the input data to determine a state of a first job, of a plurality of jobs, based on the state of the vehicle and the state of the operator of the vehicle (Section 4.2: Transport Execution; Fig. 3 “Status, events, potions” transferred from Vehicle operations to Transport Logistics operations); (Sections 2.3, 3.3, and 4.2. ETAs are continuously updated and delays during operation/delivery result in re-planning the route with updated ETAs), 		wherein at least one different estimated time of arrival, of the plurality of estimated times of arrival, is determined to be different using a heuristic relating to at least one of a driver break, a traffic condition, or an equipment availability identified based at least in part on the state of the vehicle or the state of the operator (Section 4.2; Updated ETAs and re-planning routes are based on delays, which are determined using current latitude-longitude positions. Section 2.2 discloses that the replanning is based on received data pertaining to breaks, breakdowns, and other equipment data. Section 3.2 discusses traffic jams being a cause of delays); 	determining, by the device and based on the plurality of estimated times of arrival, a set of alerts or a set of response actions relating to the plurality of estimated times of arrival of the vehicle (Section 2.3 discloses that alerts are due to ETA delays); and 	communicating, by the device, with at least one customer device associated with at least one of the two or more downstream jobs to provide an alert of the set of alerts or implement a response action of the set of response actions, (Fig. 3 discloses that alerts are sent to Customer’s operations).	Kunze does not disclose wherein the communicating with at least one customer device comprises transmitting information identifying an estimated time of arrival of the plurality of estimated times of arrival.	However, Muetzel et al. teaches the aforementioned limitation ([0034], Step 380).Kunze to provide the aforementioned limitations taught by Muetzel et al. with the motivation of improving customer convenience.
	Kunze discloses two embodiments; (a) a telematics system comprising a mobile device wherein the telematics system sends status information to a remote location and (b) a mobile phone system system wherein the mobile phone is the main sender of status information. Kunze does not disclose the two embodiments working together.	Kunze does not explicitly disclose: selectively obtain, based on receiving data including a status of an engine of a vehicle, the input data, the input data being obtained from the telematics device when the engine is on, the input data being obtained from the mobile device when the engine is off.	However, Bennet teaches the technique of using a mobile phone to send location data (it is noted Applicant discusses location data as being the status information disclosed in the engine-off scenario, see paragraph 61) when an engine-off situation is determined, thereby taking over the functions of a telematics device which functions during the engine-on situation ([0051-0052]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kunze to provide the aforementioned limitations taught by Bennet with the motivation of maintaining status information transmission despite the powering down of the telematics device and/or offloading the telematics device’s responsibilities thereby reducing power consumed by the vehicle.
As per Claim 17, Kunze does not disclose the method of claim 15 wherein at least one of the plurality of estimated times of arrival is determined based on an estimated weather condition concurrent with travel to a corresponding at least one of the two or more downstream jobs.	However, Muetzel et al. teaches the known technique of changing/updating ETAs based on weather conditions ([0034]).	The motivation to combine Muetzel et al. with Kunze was provided in the rejection of Claim 15.
As per Claim 18, Kunze does not explicitly disclose the method of claim 15, wherein at least one of the plurality of estimated times of arrival is determined based on an hours of service criterion determined based on the input data.	However, Kunze teaches that the maximum driving times for a driver is part of a fleet management (Section 2.1).	It is obvious in Kunze that the maximum number of driving hours legally allowed for a single driver is a factor in determining the route and, therefore, affects the ETAs of different deliveries. The motivation would be to remain within the law when determining routes.

As per Claim 19, Kunze discloses the method of claim 15, further comprising: 	automatically updating, periodically, the state of the vehicle or the state of the operator (Sections 3.3, 4.2-4.3); and 	automatically recalculating the plurality of estimated times of arrival based on automatically updating the state of the vehicle or the state of the operator (Sections 3.3, 4.2-4.3).

As per Claim 20, Kunze discloses the method of claim 15, wherein the state of the vehicle is determined based on a heuristic relating to at least one of: job departure, job completion, out of order arrival, late arrival, or off route travel (Sections 2.2, 3.3).
Claim(s) 1 and 8: all limitations as recited have been analyzed with respect to Claim(s) 15, respectively. Claim(s) 1 pertain(s) to an apparatus corresponding to the method of Claim(s) 15. Claim(s) 8  pertain(s) to a non-transitory computer-readable storage medium having instructions corresponding to the method of Claim(s) 15. Claim(s) 1 and 8 do/does not teach or define any new limitations beyond Claim(s) 15, therefore is/are rejected under the same rationale.
As per Claim 2, Kunze discloses the device of claim 1, wherein the one or more processors, when determining the state of the first job, are configured to: 	determine the state of the vehicle using another heuristic relating to identifying a location of the vehicle relative to the first job based on a geofence (Sections  3.5 &5.3.2).

As per Claim 3, Kunze discloses the device of claim 1, wherein the one or more processors, when determining the state of the first job, are configured to: 	determine the state of the vehicle using another heuristic relating to automatically identifying a departure of the vehicle from a location of the first job (Section 2.2).

As per Claim 4, Kunze discloses the device of claim 1, wherein the one or more processors, when determining the state of the first job, are configured to: 	determine the state of the vehicle using another heuristic relating to automatically determining that the vehicle is not on a predicted path from a first location of the first job to a second location of at least one of the two or more downstream jobs (Section 2.2).

As per Claim 5, Kunze discloses the device of claim 1, wherein the one or more processors, when determining the state of the first job, are configured to: (Section 2.2; Breakdown of the vehicle reads on the limitation).

As per Claim 6, Kunze discloses the device of claim 1, wherein the one or more processors are further configured to: 	determine, after determining the plurality of estimated times of arrival and without receiving follow-up input data from the set of devices, another plurality of estimated times of arrival based on an estimated job state; 	determine another alert based on the estimated job state; and 	communicate with the at least one customer device to provide the other alert (The claim reads on the situation where there is a breakdown or accident involving the delivery vehicle. Since an original route and ETAs were determined, new ETAs would have to be determined. This would occur after the vehicle stops sending signals due to breakdown/accident. The determining of the alert would function as already mapped).

As per Claim 7, Kunze discloses the device of claim 1, wherein the state of the vehicle relates to at least one of: a vehicle location, a vehicle alert, a vehicle sensor reading, a vehicle speed, a vehicle direction, or a geofence (Sections 2.2-2.3).

	
As per Claim 9, Kunze discloses the non-transitory computer-readable medium of claim 8, wherein the one or more instructions, that cause the one or more processors to determine the plurality of estimated times of arrival, cause the one or more processors to: 	determine the plurality of estimated times of arrival based on at least one of: a vehicle height, a (Sections 2.2. and 3.4).

As per Claim 11, Kunze discloses the non-transitory computer-readable medium of claim 8, wherein the one or more instructions, that cause the one or more processors to determine the plurality of estimated times of arrival, cause the one or more processors to: 		determine the plurality of estimated times of arrival using another heuristic relating to automatically identifying arrival of the vehicle at a location (Section 4.2).

As per Claim 12, Kunze discloses the non-transitory computer-readable medium of claim 8, wherein the one or more instructions, that cause the one or more processors to determine the state of the first job, cause the one or more processors to: 	determine the state of the vehicle using another heuristic relating to identifying a location of the vehicle relative to the first job based on a geofence (Section 3.5 and 4.2).

As per Claim 13, Kunze discloses the non-transitory computer-readable medium of claim 8, wherein the one or more instructions, that cause the one or more processors to determine the state of the first job, cause the one or more processors to: 	estimate an amount of time remaining to complete the first job based on the state of the vehicle or the state of the operator (Estimating ETA based on criteria reads on this limitation as when a delivery is made at the ETA, the job is complete).

As per Claim 14, Kunze discloses the non-transitory computer-readable medium of claim 8, wherein the one or more instructions, that cause the one or more processors to determine the plurality (Section 3.3.; Additional legal driver breaks – i.e. in addition to legal breaks already accounted for – are exceptions used in determining ETA. Section 4.2 – exceptions cause revision of route and new ETAs).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunze (NPL) in view of Muetzel et al. (US 2015/0046362 A1) further in view of Bennet (US 2014/0087760 A1) and further in view of Rademaker (US 2012/0030133 A1). 

As per Claim 10, Kunze does not disclose the non-transitory computer-readable medium of claim 8, wherein the one or more instructions, that cause the one or more processors to communicate with the at least one customer device, cause the one or more processors to: 	provide information identifying an alteration to an order of the two or more downstream jobs.	However, Rademaker teaches the aforementioned limitation ([0104]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kunze to provide the aforementioned limitations taught by Rademaker with the motivation of saving money and time ([0104]).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunze (NPL) in view of Muetzel et al. (US 2015/0046362 A1), further in view of Bennet (US 2014/0087760 A1) and further in view of Ho (WO 2002059808 A1).
Claim 21, Kunze disclose the limitations of Claim 21.	However, Ho teaches the device of claim 1, wherein the one or more processors are further configured to:	divide historical data into training data and testing data, wherein the historical data includes a data set including information associated with at least one of:		a past path, a past job, a past traffic data, or a past weather pattern (9:10-10:10; The data used in 202b reads on the training data and the non-statistically supported data 301 reads on testing data. It is noted that “Testing data” is afforded its BRI because it is never used nor defined in the claim);	use the training data to develop one or more heuristic rules for a heuristic model of path duration (p. 11-12; “Use of Linear regression to build the model 203);	deploy, based on the heuristic model satisfying a threshold accuracy in predicting path duration, the heuristic model to calculate one or more path durations (Learning in fuzzy logic routine; Fig. 5; p. 12, “Use of Neuro-fuzzy learning methods to build the model 203 (“Fuzzy System”)); and	use the input data and the heuristic model to determine at least one of an estimated job duration, an estimated transportation duration, an estimated break duration, or an estimated time of arrival at each job of a route for a driver (14:25-15:15; “Use of the predicted travel factors”).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kunze to provide the aforementioned limitations taught by Ho with the motivation of improving the estimation of travel times for application of jobs at different locations (p. 1).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY BOOMER whose telephone number is (571)272-7173.  The examiner can normally be reached on Monday-Thursday 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619